MANDATE

                                  Court of Appeals
                             First District of Texas
                                  NO. 01-14-00988-CV

      GUILLERMINA SANDOVAL AND OGILVER SANDOVAL, Appellants

                                            V.
                      AMERICAN POINTE REALTY, LTD, Appellee

    Appeal from the County Civil Court at Law No. 2 of Harris County. (Tr. Ct. No.
                                    1054737).

TO THE COUNTY CIVIL COURT AT LAW NO. 2 OF HARRIS COUNTY,
GREETINGS:

      Before this Court, on the 7th day of July 2015, the case upon appeal to revise or to
reverse your judgment was determined. This Court made its order in these words:
                    After due consideration, the Court grants the
             appellants’ unopposed motion to dismiss, construed as a
             motion to set aside the trial court’s judgment. Accordingly,
             the Court sets aside the trial court’s judgment and renders
             judgment effectuating the parties’ Rule 6.6 agreement,
             namely for the trial clerk to release the $6,225.00 in funds the
             appellants posted as security after receipt of the mandate and,
             within three business days of the entry of this Court’s
             judgment, for the appellee to pay appellants $4,275.00.

                      The Court orders that the appellants pay all appellate
             costs.
                       The Court orders that this decision be certified below
                for observance.

                Judgment rendered July 7, 2015.

                Per curiam opinion delivered by panel consisting of Justices
                Keyes, Huddle, and Lloyd.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




July 17, 2015
Date                                                CHRISTOPHER A. PRINE
                                                    CLERK OF THE COURT